All concur, except MeCurn and Wheeler, JJ., who dissent and vote for reversal and for granting a new trial in the following memorandum: We dissent and vote for reversal and a new trial upon the ground that the evidence presents a question of fact as to whether the character of the oxygen in its environment in the manhole was such that it became a dangerous agency not necessary to the conduct of defendant’s business, and the question of foreseeability. (Appeal from two judgments dismissing the complaint as to defendants Symington Gould Corporation and Baltimore & Ohio R. R. Co., in a negligence action.) Present — Taylor, P. J., MeCurn, Kimball, Piper and Wheeler, JJ.